Title: Scheme of the Second Philadelphia Lottery, 2 June 1748
From: Franklin, Benjamin
To: 


The drawing of the First Philadelphia Lottery was followed immediately with a proposal to open a second, in which the tickets should be of four classes and prices instead of one, and prizes would be pieces of eight. To meet the demand for coin the Lottery Managers bought dollars in New York, Rhode Island, and Boston. Franklin printed 500 copies of the scheme, and published it in the Gazette on June 2 and several ensuing weeks. The first class was drawn on September 10, the fourth and last on March 27, 1749. With the proceeds the Association battery at Wicaco was further equipped and strengthened.
  

Scheme of the Philadelphia Lottery, to raise 9375 Pieces of Eight for the Publick Use of the City of Philadelphia, and Province of Pennsylvania.
This Lottery consists of 7500 Tickets, and is divided into four Classes, to be drawn at four different times. Each Ticket is divided into four Billets, one for each Class. The Price of each Billet is, for the first Class one Piece of Eight, for the second two Pieces of Eight, for the third three Pieces of Eight, and for the fourth four Pieces of Eight.
The First Class, at One Piece of Eight, each Billet.
   
      
         Prizes.
         Value in Pieces of Eight.
         Sum in Do.
      
      
         1
         of
         
         500
         is
         500
      
      
         2
         of
         
         250
         are
         500
      
      
         3
         of
         
         100
         are
         300
      
      
         3
         of
         
         80
         are
         240
      
      
         4
         of
         
         40
         are
         160
      
      
         10
         of
         
         20
         are
         200
      
      
         10
         of
         
         10
         are
         100
      
      
         125
         of
         
         4
         are
         500
      
      
         750
         of
         
         2
         are
         1500
      
      
         2
         The first and last drawn each
         }
         10
         are
         20
      
      
         2
         The Tickets drawn next before and after the prize of 500, each
         }
         10
         are
         20
      
      
         912
         Prizes
         
         
         
         4040
      
      
         Cash Dr. received on
         
         
         
         
      
      
         7500 Tickets,
         
         7500 Pieces,
         
      
      
         Cr. paid in Prizes,
         
         4040
         
         
      
      
         
         Remains
         3460
         
         
      
      
         To be carried to the Fourth Class.
      
   

The Second Class, at 2 Pieces of Eight each Billet.
   
      
         Prizes.
         Value in Pieces of Eight.
         Sum in Do.
      
      
         1
         of
         
         750
         is
         750
      
      
         1
         of
         
         500
         is
         500
      
      
         2
         of
         
         250
         are
         500
      
      
         3
         of
         
         150
         are
         450
      
      
         4
         of
         
         100
         are
         400
      
      
         6
         of
         
         80
         are
         480
      
      
         10
         of
         
         50
         are
         500
      
      
         12
         of
         
         40
         are
         480
      
      
         26
         of
         
         20
         are
         520
      
      
         10
         of
         
         15
         are
         150
      
      
         45
         of
         
         10
         are
         450
      
      
         50
         of
         
         6
         are
         300
      
      
         250
         of
         
         4
         are
         1000
      
      
         750
         of
         
         3
         are
         2250
      
      
         2
         The first and last drawn each
         }
         15
         are
         30
      
      
         2
         The Tickets drawn next before and after the 750, each
         }
         15
         are
         30
      
      
         2
         The Tickets drawn next before and after the 500, each
         }
         10
         are
         20
      
      
         1176 Prizes
         
         
         
         8810
      
      
           Cash Dr. received on 
         
         
         
         
      
      
         7500 Tickets
         
         15000 Pieces
         
         
      
      
           Cr. paid in Prizes
         
          8810
         
         
         
      
      
         
        Remains
          6190
         
         
      
      
         To be carried to the Fourth Class.
      
   

The Third Class, at 3 Pieces of Eight each Billet.
   
      
         Prizes.
         Value in Pieces of Eight.
         Sum in Do.
      
      
         1
         of
         
         1000
         is
         1000
      
      
         1
         of
         
         750
         is
         750
      
      
         1
         of
         
         500
         is
         500
      
      
         2
         of
         
         400
         are
         800
      
      
         3
         of
         
         250
         are
         750
      
      
         5
         of
         
         150
         are
         750
      
      
         8
         of
         
         100
         are
         800
      
      
         10
         of
         
         60
         are
         600
      
      
         15
         of
         
         40
         are
         600
      
      
         20
         of
         
         30
         are
         600
      
      
         30
         of
         
         20
         are
         600
      
      
         50
         of
         
         15
         are
         750
      
      
         100
         of
         
         10
         are
         1000
      
      
         250
         of
         
         6
         are
         1500
      
      
         750
         of
         
         4
         are
         3000
      
      
         2
         The first and last drawn each
         }
         20
         are
         40
      
      
         2
         The Tickets drawn next before and after the 1000, each
         }
         20
         are
         40
      
      
         2
         The Tickets drawn next before and after the 750, each
         }
         15
         are
         30
      
      
         2
         The Tickets drawn next before and after the 500, each
         }
         10
         are
         20
      
      
         1254 Prizes
         
         
         
         14130
      
      
           Cash Dr. received on
         
         
         
         
      
      
         7500 Tickets
         
         22500 Pieces
         
         
      
      
           Cr. paid in Prizes,
         
         14130
         
         
         
      
      
         
         Remains
          8370
         
         
      
      
         To be carried to the Fourth Class.
      
   


The Fourth and Last Class, at 4 Pieces of Eight each Billet.
   
      
         Prizes.
         Value in Pieces of Eight.
         Sum in Do.
      
      
         1
         of
         
         1500
         is
         1500
      
      
         2
         of
         
         1000
         are
         2000
      
      
         3
         of
         
         750
         are
         2250
      
      
         4
         of
         
         500
         are
         2000
      
      
         6
         of
         
         400
         are
         2400
      
      
         10
         of
         
         250
         are
         2500
      
      
         10
         of
         
         150
         are
         1500
      
      
         15
         of
         
         100
         are
         1500
      
      
         20
         of
         
         80
         are
         1600
      
      
         30
         of
         
         60
         are
         1800
      
      
         24
         of
         
         50
         are
         1200
      
      
         60
         of
         
         40
         are
         2400
      
      
         1248
         of
         
         20
         are
         24960
      
      
         2
         The first and last drawn each
         }
         50
         are
         100
      
      
         2
         The Tickets drawn next before and after the 1500, each
         }
         30
         are
         60
      
      
         4
         The Tickets drawn next before and after the two of 1000, each
         }
         20
         are
         80
      
      
         6
         The Tickets drawn next before and after the three of 750, each
         }
         15
         are
         90
      
      
         8
         The Tickets next drawn before and after the four of 500, each
         }
         10
         are
         80
      
      
         1455 Prizes.
         
         
         
         48020
      
      
           Cash Dr. received on 7500 Tickets
         30000
      
      
           Paid more than received in this Class
         18020
      
   
Being what was brought forward from the preceding Classes.

State of the Account of the Four Classes, viz.


Received.
Pieces of Eight.
Pieces.


For 7500 Billets in first Class, at 1 each,
7500


For Ditto, in second Class, at 2 each,
15000


For Ditto, in third Class, at 3 each,
22500


For Ditto, in fourth Class, at 4 each,
30000




75000





Prizes paid.
Amounting to


In first Class,
912
4040


In second Class,
1176
8810


In third Class,
1254
14130


In fourth Class
1455
48020




75000


Twelve and a Half per Cent. deducted from 75000 Pieces of Eight, is 9375 Pieces, to be applied to the Publick Use.


Explanation.
A Lottery, in the common Form, is subject to these Inconveniencies. If the Price of each Ticket be high, many who would have been Purchasers are discouraged and excluded. If low, the Number of Tickets must be great, and that occasions the Drawing to take up more Time, which increases the Expence, and is an Injury to many, who neglect other Business to attend it. If the Capital of the Lottery is large, ’tis an Inconveniency that so much Money as is necessary to fill it, should be damm’d up, and restrained from being current in Trade, till the whole is compleated, and all the Lottery drawn.
The present Scheme is calculated to remedy these Inconveniencies. It divides the Lottery into four distinct Classes, to be drawn at four different Times, and is so contrived, as that all the four Drawings will take but little more Time than one Drawing would do in the common Way. The Price of a Ticket is also divided into four gradual Payments, to be made, if the Buyer pleases, at four different and distant Times. The first Entry is low and easy, and if the Adventurer is successful in the first Class, he is enabled as well as encouraged to go on. And a very great Part of the Money is to return several times into the Hands of the People before the Conclusion.
The four Billets into which each Ticket is divided, are all of the same Number, but of different Prices, according to the several Classes to which they belong.

Every Adventurer in the first Class receives a Billet for each Piece of Eight he pays, entitling the Bearer to such Prize in that Class as may be drawn against its Number, subject to no Deduction, unless the Prize be Twenty Pieces of Eight, or upwards. For a like Billet in the second Class he pays two Pieces of Eight. For a Billet in the third Class three Pieces of Eight; and four for a Billet in the fourth Class: So that the Price of a whole Ticket to go through the Lottery is Ten Pieces of Eight.
   
Adventurers in the first Class have a Right to go thro’ the subsequent Classes, but are not obliged to do it. If any neglect or decline taking out, or paying the Price of their Billets for a subsequent Class, till within three Days of the Drawing of such Class, the common Stock is to have the Benefit of it to the End; unless such Adventurers have left equivalent Prizes for that Purpose in the Hands of the Managers, which is the same Thing as paying: And the greatest Number of Prizes in the first, second, and third Classes, are made just the Price of a Billet in the Class next succeeding, that such Prizes may defray the Charge of new Billets, without the Trouble of paying Money.
A Sum equal to Twelve and a Half per Cent. on the whole, is to be deducted from the fortunate Tickets for the publick Use: But as it would occasion Trouble in making Change, and be otherwise inconvenient, if such Deduction were to be made from the smaller Prizes (which indeed cannot so well afford it) therefore nothing is deducted from any Prize that is under Twenty Pieces of Eight. And the Prizes are so calculated and order’d, that 15 per Cent. which is to be deducted from such as are Twenty Pieces of Eight and upwards, is equal to Twelve and a Half per Cent. on the Whole, and no more. Thus this Lottery is Two and a Half per Cent. more advantageous to Adventurers, than any that have hitherto been made on this Continent. And there are yet several other Advantages, for, in the first Place, the Adventurer’s whole Ticket cannot be struck dead at a Blow, as in common Lotteries. If he has a Blank in the first Class, ’tis a Blank only of One Tenth of his Ticket, and he has still three good Chances left for the remaining nine Tenths, every Chance better than the preceding One, and the last best of all. Then he is under no Necessity of paying the whole Ten Pieces of Eight for each Ticket at once; and, if fortunate in the first Class, may have Occasion to advance no more than the first. In our former Lottery, the Price of a Ticket was Forty Shillings, the whole to be paid at once, and yet its best Chance was to be doubled but 250 times: In this Lottery one Piece of Eight may possibly gain several Thousands. And lastly, the Number of Prizes is more than Half the Number of Tickets.
Publick Notice is to be given before each Drawing, of the Time and Place when and where the Numbers and Prizes are to be put into the Wheels, that such Adventurers as think fit may be present if they please.
The Manner of Drawing is this: All the 7500 Numbers are to be put into one Wheel, and well mixed, the Wheel to be frequently turn’d during the Drawing. In the other Wheel are put the Prizes of the first Class, without any Blanks among them. Then a Number is drawn out of one Wheel, and a Prize against it out of the other, till the Prizes are all drawn; so ends the Drawing of the first Class, which may be finished in one Day.
The rest of the Numbers remain in their Wheel, seal’d up, till the Drawing of the second Class.
The Prizes drawn in each Class may be demanded within three Days after the Drawing of that Class is finished.
Six Weeks Time to be allowed between the Drawings, to take out Billets for the succeeding Class, prepare for drawing it, &c.
Before drawing the second Class, all the Numbers drawn out in the first Class are again to be roll’d up and tied, put into the Wheel to the rest, and well mixed among them.
Then the Prizes of the second Class being put into the other Wheel, without Blanks, the drawing proceeds as in the first Class.
In the same Manner is the third Class managed.
In drawing the fourth and last Class, Blanks are to be mixed with the Prizes, so many as to draw out all the Numbers in the Number Wheel, and complete the whole.

The drawing of the first Class is to begin on the first Monday in September next, without postponing or Delay, or sooner if sooner full; if any Tickets should then remain unsold, they are to be drawn on Account of the Stock.
The following Persons are appointed Managers of this Lottery, viz. Joseph Turner, Abraham Taylor, Tench Francis, John Inglis, Samuel Hazard, John Sober, William Plumsted, Patrick Baird, Philip Syng, Evan Morgan, jun., Jacob Duche, Austin Hicks, Samuel M’Call, jun., Joseph Sims, and Richard Nixon; who are to give Bond, and be on Oath for the faithful Performance of their Trust, and to lay out the Money arising, for such Uses, as to them, in Conjunction with William Allen, Joshua Maddox, William Masters, Samuel M’Call, senior, Edward Shippen, Thomas Leech, Charles Willing, John Kearsley, William Clymer, senior, Thomas Lawrence, junior, William Coleman, Thomas Hopkinson, William Wallace, John Stamper, John Mifflin, James Coultas, William Branson, Rees Meredith, Thomas Lloyd, and Benjamin Franklin, Managers and Assistants of the former Lottery, or to the Majority of the whole, shall seem most for the publick Benefit.
Prizes not demanded within six Months after the last Drawing, to be deem’d as generously given to the common Stock, for the same Use as the Twelve and a Half per Ct. and not to be demanded afterwards, but applied accordingly.
The Managers are to adjust their Accounts, and publish them within twelve Months after the Drawing is finished.
The Tickets will begin to be sold by the Managers at their respective Houses, on Thursday, the 16th Instant.

